COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                 No. 08-18-00116-CR
  RUBEN RAY CONTRERAS,                           §
                                                                    Appeal from the
  Appellant,                                     §
                                                                  243rd District Court
  v.                                             §
                                                               of El Paso County, Texas
  THE STATE OF TEXAS,                            §
                                                                 (TC# 20180D00522)
  Appellee.                                      §


                                 MEMORANDUM OPINION

       Ruben Contreras appeals from a conviction for theft which was enhanced by two prior theft

convictions. A jury found Contreras guilty and assessed his punishment at confinement in the state

jail for two years. We affirm.

                                      FRIVOLOUS APPEAL

       Appellant's court-appointed counsel has filed a motion to withdraw and a brief in support

of the motion in which he has concluded that the appeal is wholly frivolous and without merit.

The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), by presenting a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9
(Tex.Crim.App. 2008)("In Texas, an Anders brief need not specifically advance 'arguable' points

of error if counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities."); High v. State, 573 S.W.2d 807 (Tex.Crim.App.

1978). Counsel has notified the Court in writing that he has delivered a copy of counsel's brief,

the motion to withdraw, and a copy of the clerk's and reporter's records to Appellant, and he has

advised Appellant of his right to review the record, file a pro se brief, and of his right to seek

discretionary review with the Court of Criminal Appeals. Kelly v. State, 436 S.W.3d 313, 318-20

(Tex.Crim.App. 2014)(setting forth duties of counsel). In addition, Counsel also stated that he

provided Appellant with a motion requesting access to the appellate record in compliance with

Kelly, however, as noted above Appellant was provided a copy of the appellate record by his

attorney. Appellant has not filed a pro se brief.

       After carefully reviewing the record and counsel's brief, we find nothing that might

arguably support the appeal, and accordingly, we conclude that the appeal is wholly frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). The

judgment of the trial court is affirmed.



October 25, 2019
                                              TOM GRAY

Before Rodriguez, J., Palafox, J., and Gray, C.J.
Gray, C.J. (Sitting by Assignment)

(Do Not Publish)




                                                    2